Huntington, W. Va. – May10, 2011 Energy Services of America Corporation Announces results for the threemonths and six monthsendedMarch31, 2011. Energy Services of America (Amex: ESA) announced today that forthe quarter ended March 31, 2011, the Company experienceda loss of ($3,368,499) compared to a loss of ($2,592,805) for the three months ended December 31, 2010.For thesix months ended March 31, 2011, the company’s year to date loss totaled ($3,423,052) compared to a loss of ($1,955,245) for the six months ended March 31, 2010. Marshall T. Reynolds, Chairman, discussedthe performance for the quarter and six months.“Due to the seasonal nature of our business and the particularly severe winter weather of the last two years, the first two quarters of ourfiscal year are normally challenging.Accordingly, our revenues are down below expected levels and therefore our net income.We continue to be excited about the Company’s longer term prospects.Our Backlog at March 31, 2011 was $159.2 million which exceeded last year’s backlog of $136 million.Further,we currentlyhave bids in excess of $158 million submitted to customers for consideration and the volumescoming up for bid that we are aware of continue to be strong.While our success at winningcontracts always determines the revenue we ultimately will generate, with the increased volume of work available, we are very excited about our long term prospects. ” Edsel R. Burns, President of ESA,shared Mr. Reynolds’ thoughts.“Demand for our services continues to be strong as evidenced by our backlog and projects coming up for bid.However,inclement weather and project timing have resulted in our revenues for the first six months coming in below our desired levels.Management utilized down time during the bad weather periods when work was shut down to perform, at significant cost, a substantial amount of equipment maintenance that further eroded financial results for the quarter. However, this “investment” positions the company well for anticipated business levels and may afford the company better operating margins as jobs will be less likely to be interrupted by maintenance issues that can significantly increase job costs.TheCompany continues to focus on improving our operating efficienciesand those efforts coupled with the anticipated continued strong demandfor our servicesshould resultinsuccessfullong term performance .We feel the Company is positioned toperform well into the future.”Key information atMarch31, 2011 and for the three and sixmonths endedMarch 31, 2011 is as follows: - Energy Services of AmericaCorporation Key Financial Information Three Months Three Months Six Months Six Months Ended Ended Ended Ended March 31, March 31, March 31, March 31, Actual Revenues $ Net Income (loss) Earnings (loss) Per Share-Basic $ ) $ ) $ ) $ ) Earnings (loss) Per Share-Diluted $ ) $ ) $ ) $ ) Other information Shares Outstanding Total Assets $ Total Liabilities $ Total Equity $ Stated Book Value per Share $ Backlog at March 31 , 2010 $ Certain statements contained in the release, including without limitation statements including the words "believes," "anticipates," "intends," "expects" or words of similar import, constitute "forward-looking statements" within the meaning of section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements of the Company expressed or implied by such forward-looking statements. Such factors include, among others, general economic and business conditions, changes in business strategy or development plans and other factors referenced in this release. Given these uncertainties, prospective investors are cautioned not to place undue reliance on such forward-looking statements. The Company disclaims any obligation to update any such factors or to publicly announce the results of any revisions to any of the forward-looking statements contained herein to reflect future events or developments.
